                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


  GIBBON PACKING, LLC,                             Case No: 8:19-cv-547

                             Plaintiff,

  v.                                               STIPULATED PROTECTIVE ORDER

  UNITED STATES OF AMERICA,

                             Defendant.


       Based on the agreement of the parties pursuant to Section VI(C)(4) of their Rule 26(f)

Report and good cause shown, the following Stipulated Protective Order is hereby entered:

       1.      This Stipulated Protective Order shall govern all information, answers, documents,

testimony, and other discovery materials produced by any party to the above-entitled action in

response to any discovery request or otherwise disclosed pursuant to the Federal Rules of Civil

Procedure.

       2.      Whenever, in the opinion of any party to this action, information, answers,

documents, testimony, or other discovery materials would reveal information that such party (“the

designating party”) considers trade secret or other confidential research, development, or

proprietary commercial information, the designating party shall have the right to designate such

information as “CONFIDENTIAL” (“CONFIDENTIAL MATERIAL” or “CONFIDENTIAL”).

The party to whom such CONFIDENTIAL MATERIAL is disclosed (the “receiving party”) and

its undersigned attorneys shall maintain the CONFIDENTIAL MATERIAL pursuant to the terms

of this Stipulated Protective Order.

       3.      The designation of CONFIDENTIAL MATERIAL shall be made by marking each

page of a document wherein such CONFIDENTIAL MATERIAL is contained with the words

“CONFIDENTIAL” or “CONFIDENTIAL MATERIAL.” Any document, response to request for

production, or any portion of any deposition transcript containing a designation of
CONFIDENTIAL information contained therein, and any copies, summaries, charts, or notes

made there from, shall be deemed to be CONFIDENTIAL MATERIAL and treated as such

pursuant to the terms of this Stipulated Protective Order.

                      DISCLOSURE OF CONFIDENTIAL MATERIAL

       4.      CONFIDENTIAL MATERIAL may, for the purpose of this action, be disclosed to

(i) the Court, (ii) any court reporters before whom deposition or other proceedings in this action

are conducted, (iii) the attorneys for the parties, including such attorneys’ stenographic, paralegal,

clerical, and other employees who have direct, functional responsibility for the preparation and

trial of these actions or any appeal there from, (iv) the parties, including present and former

employees of the parties, (v) any fact witnesses in connection with preparation for or giving of his

or her potential testimony in this action, and counsel for such witnesses, and (vi) expert witnesses

or consultants employed in connection with these actions, including those working under the direct

supervision of such expert witnesses or consultants. Disclosure to former employees, fact

witnesses, and expert witnesses or consultants—as these terms are defined above—shall be made

only in accordance with the procedure set forth in Paragraph 5 of this Stipulated Protective Order.

The consent of the undersigned attorneys to this Stipulated Protective Order shall be deemed

binding upon such attorneys’ stenographic, paralegal, clerical, and other employees.

       5.      CONFIDENTIAL MATERIAL shall be disclosed to the parties, fact witnesses, and

expert witnesses or consultants—as these terms are defined above—only under the conditions set

forth below:
       Prior to disclosure of CONFIDENTIAL MATERIAL to any individual, the
       attorney making the disclosure shall advise that individual that, pursuant to this
       Stipulated Protective Order, such individual may not divulge the CONFIDENTIAL
       MATERIAL to any other person, and such individual shall execute a written
       Confidentiality Agreement in the form annexed hereto as Attachment A and
       subscribed by the attorney for the receiving party in the form set forth in
       Attachment A. A copy of each executed Confidentiality Agreement shall be
       maintained in the files of the receiving party and shall be available for review by
       all counsel and parties upon reasonable notice. Absent compliance with these
       conditions, no disclosure shall be permitted, unless otherwise ordered by the Court.



                                                  2
       6.         Whenever a deposition involves the disclosure of CONFIDENTIAL MATERIAL,

the deposition or portions thereof shall be designated as confidential by counsel and shall be

subject to the provisions of this Stipulated Protective Order. Such designation shall be made on

the record whenever possible, but a party may designate portions of the depositions as containing

CONFIDENTIAL MATERIAL after transcription, provided written notice of the designation is

given to all counsel of record within thirty (30) days after notice by the stenographer or court

reporter of the completion of the transcript. Until thirty (30) days after receipt of the deposition

transcript by counsel for the parties, the transcript and exhibits shall be treated as

CONFIDENTIAL in their entirety, unless stipulated otherwise by the parties on the record during

the deposition.

       7.         Use of all CONFIDENTIAL MATERIAL designated pursuant to this Stipulated

Protective Order shall be limited to the above-captioned action and such material shall not be used

in connection with any other action or for any purpose unrelated to this action. The provisions of

this Stipulated Protective Order, however, shall not apply to a designating party’s own use of such

material designated as CONFIDENTIAL by such party.

       8.         Any party may object to the propriety of the designation of the specific material as

CONFIDENTIAL by serving a written objection on the designating party or its counsel. If the non-

designating party objects in accordance herewith, and the designating party fails to agree to remove

or modify the designation in accordance with the objection, then the objecting party may within

thirty (30) days, move the Court for an Order to declare such material not CONFIDENTIAL. If

such motion is timely filed, the disputed information shall be treated as CONFIDENTIAL under

the terms of this Stipulated Protective Order until the Court rules on the motion. The prevailing

party on such motion shall be entitled to recover the expenses of making or opposing such motion

from the losing party should the Court determine that the losing party did not act in good faith in

designating or opposing the designation of CONFIDENTIAL information. In any proceeding

before the Court, the designating party shall bear the ultimate burden of demonstrating to the



                                                   3
Court’s satisfaction sufficient factual and legal grounds to justify the protection of the documents

or information at issue.

       9.      CONFIDENTIAL MATERIAL may be filed with the Court only to the extent

reasonably necessary to support motions or other matters related to the litigation. If any

CONFIDENTIAL MATERIAL must be filed with the Court, such CONFIDENTIAL MATERIAL

shall be filed under seal, restricted access, or redacted, as appropriate.

       10.     At the conclusion of this action, including all appeals there from, counsel for each

receiving party shall assemble and either destroy or return to counsel for the designating party all

CONFIDENTIAL MATERIAL (including all copies, extracts, abstracts, charts and summaries of

such material, whether written or otherwise recorded).

       11.     The use of CONFIDENTIAL MATERIAL as evidence at hearing shall be subject

to such order of the Court as may, at the time, be reasonably necessary to preserve the

confidentiality of the material involved.

       12.     No part of the restrictions imposed by this Stipulated Protective Order may be

terminated, except by written stipulation executed by counsel for each designating party, or by an

order of this Court for good cause shown. This Stipulated Protective Order is without prejudice to

the rights of any party to move for relief from any of its provisions, or to seek or agree to different

or additional protection for any particular material or information. The final disposition of this

action shall not relieve any person who has received CONFIDENTIAL MATERIAL from the

obligations imposed by this Stipulated Protective Order.

       13.     The production of privileged or protected electronically stored information (“ESI”)

or paper documents, whether disclosed inadvertently or otherwise, is not a waiver of the privilege

or protection from discovery in this case or in any other proceeding. This Stipulated Protective

Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI, or information (including metadata) for relevance, responsiveness,



                                                   4
and/or segregation of privileged or protected information before production. Any party who

discloses documents that are privileged, protected, or otherwise immune from discovery shall,

promptly upon discovery of such disclosure, advise the receiving party and request that the

documents be returned. The receiving party shall return such produced documents or certify their

destruction, including all copies, within fourteen (14) days of receiving such written request. The

party returning such produced documents may thereafter seek reproduction of any such documents

pursuant to applicable law.

       14.     In the event either party discovers that it has produced CONFIDENTIAL

MATERIAL that has not been designated as “CONFIDENTIAL” or “CONFIDENTIAL

MATERIAL” as set forth in Paragraph 2, that party may, within thirty (30) days of the discovery

of such production, designate the materials as “CONFIDENTIAL” or “CONFIDENTIAL

MATERIAL” by subsequent notice in writing specifically identifying the materials and furnishing

the correct designation, in which event the parties shall henceforth treat such materials as

CONFIDENTIAL MATERIAL in accordance with this Stipulated Protective Order, and shall use

their best efforts to retrieve any disclosure, dissemination, or use of such materials that occurred

prior to re-designation.

       15.     This Stipulated Protective Order shall not prohibit any party from disclosing

CONFIDENTIAL MATERIAL to any court within the territory of the United States pursuant to a

court order. In the event that a party has notice of proceedings that may lead to such a court order,

that party shall promptly notify the designating party of the location and nature of those

proceedings and of the CONFIDENTIAL MATERIAL potentially implicated, so that the

designating party may intervene to prevent, or place conditions on, disclosure of the

CONFIDENTIAL MATERIAL. In the event an order for production is issued, prior to such

disclosure, the party required to disclose the CONFIDENTIAL MATERIAL will provide the

designating party with prompt notice of the court order and will identify the information or

documents affected by the court order.



                                                 5
       16.    The parties agree to honor this Stipulated Protective Order even if the Court has not

executed the Stipulated Protective Order.




                                                6
Dated: April 6th, 2020                      BY THE COURT:


                                            ____________________________________
                                            Michael D. Nelson
                                            United States Magistrate Judge




APPROVED AS TO FORM AND SUBSTANCE:


 FAEGRE DRINKER BIDDLE &                  JOSEPH P. KELLY
 REATH, LLP                               United States Attorney
                                          District of Nebraska
 /s/ Jacob D. Bylund__________
 Jacob D. Bylund, NE #24859               /s/ Robert L. Homan_______________
 jacob.bylund@faegredrinker.com           ROBERT L. HOMAN, #18580
 Shannon L. Sole*                         Assistant U.S. Attorney
 shannon.sole@faegredrinker.com           1620 Dodge Street, Suite 1400
 801 Grand Avenue, 33rd Floor             Omaha, NE 68102-1506
 Des Moines, IA 50309-8003                Telephone: (402) 661-3700
 Telephone: (515) 248-9000                Facsimile: (402) 661-3081
 Facsimile: (515) 248-9010                robert.homan@usdoj.gov

 Amy L. Waite*                            ATTORNEYS FOR DEFENDANT
 amy.waite@faegredrinker.com              UNITED STATES OF AMERICA
 300 N. Meridian Street, Suite 2500
 Indianapolis, IN 46204
 Telephone: (317) 237-0300
 Facsimile: (317) 237-1000

 *Admitted pro hac vice

 ATTORNEYS FOR PLAINTIFF
 GIBBON PACKING, LLC




                                      7
                                      ATTACHMENT A

                            CONFIDENTIALITY AGREEMENT




       I,____________________________, do solemnly swear that I have been provided with

the Stipulated Protective Order (“Order”) entered in the matter entitled Gibbon Packing, LLC v.

United States of America, which is pending in the U.S. District Court for the District of Nebraska

(“Court”) as Case No.: 8:19-cv-547 (the “Lawsuit”), and hereby agree to comply with and be

bound by the terms and conditions of the Order, unless and until modified by further order of the

Court or agreement of the parties.

       I will not disclose to any individuals, other than those specifically authorized by the Order

of the Court, any information designated pursuant to the Order as “CONFIDENTIAL” or

“CONFIDENTIAL MATERIAL” which is disclosed to me and will not copy, use, or disclose

any information so designated, except for purposes of the pending Lawsuit.




                                             By: __________________________________

                                             Name: _______________________________

                                             Title: ________________________________




                                                8
